NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

              EDITH ACEVES NAVARRO, Petitioner/Appellee,

                                         v.

            RICARDO SALINAS GARCIA, Respondent/Appellant.

                            No. 1 CA-CV 17-0273 FC
                                FILED 2-6-2018


              Appeal from the Superior Court in Yuma County
                         No. S1400DO201601427
             The Honorable Stephen J. Rouff, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Bleich Law Office, PC, Yuma
By Lisa W. Bleich
Counsel for Respondent/Appellant




                        MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Kenton D. Jones joined.
                          NAVARRO v. GARCIA
                           Decision of the Court

M O R S E, Judge:

¶1             Appellant Ricardo Salinas Garcia ("Father") appeals from the
superior court's order establishing child support and judgment as to child
support arrears. Finding the superior court had subject matter jurisdiction
to establish child support, we affirm.1

                 FACTS AND PROCEDURAL HISTORY

¶2            Father and Edith Aceves Navarro ("Mother") had a son
together in 1999. Mother and her son live in San Luis, Mexico, and Father
lives in Arizona. In early 2016, Mother attempted to establish child support
through the Department of Economic Security, but the case was closed
when Father started making payments to Mother in Mexico.

¶3            On October 25, 2016, Mother filed a petition in superior court
to establish child support pursuant to Arizona Revised Statutes ("A.R.S.")
section 25-503. A hearing was held on January 5, 2017, at which both parties
were pro per litigants.2 During the hearing, Father attempted to introduce
a document supporting his claim that child support was already established
in Mexico. The document was not admitted because Father failed to follow
disclosure procedures; however, Father testified that the document was
from a court in Mexico requiring him to pay 3,000 pesos of child support
per month to Mother. Mother testified that she opened a child support case
in Arizona in February 2016 and Father's payments started in March 2016.
She also claimed Father had no order from a Mexico court, but made the
payments in order to have the Arizona child support case closed. The
superior court ordered Father to pay monthly child support and entered a
judgment for three years child support arrears.

¶4            On January 27, 2017, Father, with the assistance of an
attorney, moved for relief from the order, arguing that the court's order was
a mistake because the court did not receive proper evidence of the Mexican
child support order and Mother provided the court with false information
and failed to disclose relevant information. Father attached a letter in


1Mother did not file an answering brief. While we could regard this failure
as a confession of error, we are not required to do so. In the exercise of our
discretion, we address the substance of Father's appeal. Cardoso v. Soldo,
230 Ariz. 614, 616 n.1, ¶ 4 (App. 2012).

2Mother attended the hearing telephonically because she lived in Mexico
and was not legally allowed into the United States.
                                      2
                           NAVARRO v. GARCIA
                            Decision of the Court

Spanish from an attorney in Mexico (along with what appears to be an
English translation of that letter) as support for his claim that there was a
child support order from a court in Mexico. On March 8, 2017, the superior
court denied the motion, finding that (1) "the court was not bound to give
full faith and credit to an undocumented, vague and unproven order or
judgment from a foreign country"; (2) the letters provided by Father were
not adequate to prove the existence of a foreign order; and (3) the false
information in Mother's petition was caused by "language problems" and
corrected at the hearing. Father timely appealed. We have jurisdiction
pursuant to A.R.S. § 12-2101(A)(1).

                               DISCUSSION

¶5            Father's sole claim on appeal is that a Mexico court previously
established a child support order as to his son, and, therefore, A.R.S. § 25-
1227(A) divested the superior court of jurisdiction to establish a different
child support order in Arizona.

¶6             We review a superior court's award of child support for abuse
of discretion. McNutt v. McNutt, 203 Ariz. 28, 30, ¶ 6 (App. 2002). An abuse
of discretion occurs when the superior court "commits an error of law in the
process of exercising its discretion." Kohler v. Kohler, 211 Ariz. 106, 107, ¶ 2
(App. 2005).

¶7             Father is correct that A.R.S. § 25-1227(A) provides that where
a foreign support order has already been established, that order "is
controlling and shall be recognized." However, to establish the primacy of
a foreign support order, a party must submit "a copy of every child support
order in effect and the applicable record of payments. The requesting party
shall give notice of the request to each party whose rights may be affected
by the determination." A.R.S. § 25-1227(D). Although Father brought some
form of documentation to trial to support his claims that a foreign support
order existed, and later attached a letter from an attorney in Mexico to his
motion for reconsideration, he has not presented any document purporting
to be a Mexico court order. Because Father has not presented the
documentation required pursuant to A.R.S. § 25-1227(D), the superior court
did not abuse its discretion.3



3 It is not clear that A.R.S. § 25-1227(A) divests the superior court of
jurisdiction, rather than provide a means by which the superior court is to
determine what order controls. Cf. Vicary v. Lake Havasu City, 222 Ariz. 218,


                                       3
                           NAVARRO v. GARCIA
                            Decision of the Court

                                CONCLUSION

¶8            The superior court did not abuse its discretion and we affirm
the order establishing child support and the judgment as to child support
arrears.4




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




221-22, ¶12 (App. 2009) (noting distinction between jurisdictional issues
and challenges to the merits of a ruling). Similarly, Father's brief only
indirectly addresses whether Mexico meets the definition of "foreign
country" under A.R.S. § 25-1202(5) such that Mexico's support orders can
have the authority of "foreign support order" under the statute. Because
Father has not satisfied the requirements of A.R.S. § 25-1227(D), it is
unnecessary to resolve either of these issues.

4 The superior court ordered Father to pay child support until his son
graduates from high school in May 2019, but the record indicates that the
son will turn 19 in September 2018. Child support may be ordered to
continue beyond the age of majority if the child is attending high school,
but only until the child reaches 19 years of age. A.R.S. § 25-501(A). Because
neither party has raised this issue, we leave it to the superior court to decide
in the first instance whether the duration of the current grant of child
support is consistent with A.R.S. § 25-501(A).
                                         4